Citation Nr: 0515032	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from October 1961 to October 
1963.

An October 1999 rating decision by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (MROC) in 
Togus, Maine, denied entitlement to service connection for 
bilateral knee disability on the basis that the claim was not 
well grounded.  The veteran did not initiate an appeal of 
this decision.  The claim was reviewed again in a November 
2000 rating decision.

In a November 2001 rating decision, the MROC readjudicated 
the issue of entitlement to service connection for bilateral 
knee disability pursuant to Section 7(b) of the Veterans 
Claims Assistance Act of 2000.  VAOPGCPREC 3-2001; 66 
Fed.Reg. 33311 (2001).  The rating decision continued to deny 
service connection for the benefit sought, and the veteran 
thereafter perfected his appeal to the Board of Veterans' 
Appeals (Board).

The appeal is REMANDED to the MROC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his bilateral knee disorder 
developed in service.

Service medical records are silent for any right or left knee 
complaints or findings.  Private medical records on file for 
1982 to 2004 show that he presented in January 1983 reporting 
a pre-service history of bilateral knee pain.  He indicated 
that in service he experienced sliding sensations in the 
knees, and that several years after his discharge he 
experienced knee pain and swelling.

In October 2003 the Board remanded the case for the MROC to 
schedule the veteran for a VA examination addressing the 
etiology of his claimed disorder.  The remand specified that 
the veteran's claims file was to be sent to the examiner for 
review.  The veteran underwent the requested examination in 
April 2004, at which time the examiner made clear that the 
claims file was not available for review.  Nor is there any 
indication that the examiner thereafter had the opportunity 
to review the claims folder.  Following physical evaluation 
the examiner concluded, based on history supplied by the 
veteran, that "[m]ost likely the precursors to 
chondromalacia and degenerative joint disease developed in 
the service."

As indicated above, the MROC did not comply with the October 
2003 remand instructions to provide the examiner with the 
veteran's claims folder to review.  In addition, it is 
unclear what the April 2004 examiner meant by "precursors to 
chondromalacia and degenerative joint disease" developing in 
service.  The Board will therefore remand the case for 
further VA examination.  Stegall v. West, 11 Vet. App. 268 
(1998).

The record reflects that in October 2000 the veteran 
submitted a document containing typewritten and handwritten 
statements.  The typewritten portion is dated June 1, 2000, 
and states that the veteran "likely as not, suffered [his 
current serious knee] damage while on active duty..."  The 
typewritten statement has a line for the signature of Dr. D. 
Tabechian (although his printed name below the line is 
misspelled), but that physician did not actually sign the 
statement.  The handwritten portion, which is dated June 22, 
2000, and which is signed by Dr. Tabechian (with the correct 
spelling of his name), indicates that the veteran has 
osteoarthritis, caused by "[d]aily living, which included 
[the veteran's service], as well as [by] injuries..."  The 
above statements are not on Dr. Tabechian's letterhead.  

The absence of Dr. Tabechian's signature for the typewritten 
portion of the statement, the misspelling of his printed name 
under the signature line, and the difference in dates between 
the typewritten and handwritten portions of the document, 
suggest that the typewritten portion was prepared by someone 
other than Dr. Tabechian, and that he does not concur with 
the opinion as written.  On remand, the MROC should obtain 
from Dr. Tabechian clarification as to his opinion concerning 
the etiology of the veteran's bilateral knee disorder.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the MROC for the 
following actions:

1.  The MROC should contact Dr. D. 
Tabechian and provide him with a 
copy of the document received in 
October 2000 which contains June 
2000 statements purportedly prepared 
by him.  The MROC should request 
that Dr. Tabechian indicate whether 
he agrees with the typewritten 
portion of the opinion addressing 
the etiology of the veteran's right 
and left knee disorders.

2.  Thereafter the MROC should 
arrange for a VA orthopedic 
examination of the veteran by a 
physician with appropriate expertise 
to determine the nature and etiology 
of his right and left knee 
disorders.  All indicated studies, 
tests and evaluations deemed 
necessary must be performed.  The 
examiner must opine whether it is at 
least as likely as not that any 
right and/or left knee disorder is 
etiologically related to the 
appellant's period of service, or 
was present within one year of his 
discharge therefrom.  The claims 
folder must be made available to the 
examiner for proper review of the 
complete  medical history. 

3.  Thereafter, the MROC must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The MROC should review the 
examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the MROC must implement corrective 
procedures at once.   

4.  The MROC should then prepare a 
new rating decision and readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, the MROC 
must issue a supplemental statement 
of the case, and provide the 
appellant and his representative 
with an opportunity to respond.   
The MROC is advised that they are to 
make a determination based on the 
law and regulations in effect at the 
time of their decision, to include 
any further changes in VCAA and any 
other applicable legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the MROC.  



The veteran has the right to submit additional evidence, 
particularly competent medical evidence linking a current 
disability to service, and argument on the matter the Board 
has remanded to the MROC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




